DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 08/24/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesesky et al. (US PGPUB 2017/0206446) in view of Pollack et al. (US Patent No. 6,899,153).

As per Claim 1, Lesesky et al. teach a flexible sensor unit for embedding in a tire, the flexible sensor unit comprising: 
a plurality of individual circuit boards (Fig 7 Elements 51-64); 
each circuit board including at least one electronic component, the at least one electronic component including at least one of a radio frequency identification integrated circuit (P0108, 0110-0111, 0219-0220), a microcontroller unit (Fig 7 Element 51), at least one sensor (Fig 7 Elements 61-64), a power source (Fig 7 Element 56) and a boost converter; and
an antenna (Fig 7 Elements 52, 55);
Per P0108, 0110-0111, 0133, 0219-0220, measurements from the ITD module are sent to an external mobile device or hand tool when interrogated).

Lesesky et al. fail to teach a plurality of electrically conductive flexible connecting ribbons, each connecting ribbon extending between selected ones of the circuit boards; an end ribbon being electrically connected to at least one of the circuit boards; and the antenna being disposed on the end ribbon.
However, Pollack et al. teach a pneumatic transponder system in which ribbon cables are encompassed within the possible materials from which the respective antenna could be made (Col 33 L 57-64).
Lesesky et al. and Pollack et al. are analogous art because they both disclose tire monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire sensor unit (as taught by Lesesky et al.) with ribbon cable construction (as taught by Pollack et al.) since its characteristic flatness would make it ideal to be strategically placed along the sidewall or in proximity to the tread face of the tire, as well as various possible locations for an antenna/coil which is embedded within the carcass of the tire (Pollack et al. Col 33 L 45-48).

As per Claim 2, Lesesky et al. in the combination outlined above further teach the flexible sensor unit of Claim 1 (as described above), wherein the at least one sensor includes a temperature sensor (Fig 7 Element 63).

As per Claim 10, Lesesky et al. in the combination outlined above further teach the flexible sensor unit of Claim 1 (as described above), wherein the identification data from the radio frequency identification integrated circuit includes information to identify the sensor unit and a tire in which the sensor unit is embedded (P0133).

As per Claim 11, Lesesky et al. in the combination outlined above further teach the flexible sensor unit of Claim 1 (as described above), wherein the at least one sensor includes at least one of a pressure sensor (Fig 7 Element 61), a wear sensor, a force sensor, a strain sensor, and an acceleration sensor (Fig 7 Element 62).

As per Claim 12, Lesesky et al. in the combination outlined above further teach the flexible sensor unit of Claim 1 (as described above), wherein the power source includes an energy harvesting unit (P0205).

As per Claim 13, Lesesky et al. in the combination outlined above further teach the flexible sensor unit of Claim 12 (as described above), wherein the energy harvesting unit includes a wireless power receiver that receives a radio frequency power signal through the antenna (P0205).

As per Claim 14, Lesesky et al. in the combination outlined above further teach the flexible sensor unit of Claim 1 (as described above), wherein the power source includes at least one of a non-rechargeable battery (Fig 8 Element 19 and P0107; Battery is disclosed as either replaceable or rechargeable), a rechargeable battery (Fig 8 Element 19 and P0107; Battery is disclosed as either replaceable or rechargeable) and a capacitor.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesesky et al. in view of Pollack et al., as applied to claims 1-2 and 10-14 above, and further in view of Adamson et al. (US PGPUB 2005/0110277).

As per Claim 3, the combination of Lesesky et al. and Pollack et al. outlined above teaches the flexible sensor unit of Claim 1 (as described above).

The combination of Lesesky et al. and Pollack et al. outlined above fails to teach wherein each circuit board is made of a multi-layer, flexible polyimide.
However, Adamson et al. teach a tire assembly with integrated power generation in which polyimide is employed (P0021, 0061, 0069).
Lesesky et al., Pollack et al., and Adamson et al. are analogous art because they all disclose tire monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire sensor unit (as taught by the combination of Lesesky et al. and Pollack et al.) with as taught by Adamson et al.) since it provides a high temperature thermoplastic structure with adhesion properties (Adamson et al. P0021, 0061, 0069).

As per Claim 4, the combination of Lesesky et al. and Pollack et al. outlined above teaches the flexible sensor unit of Claim 1 (as described above).

The combination of Lesesky et al. and Pollack et al. outlined above fails to teach wherein each circuit board is made of fiberglass.
However, Adamson et al. teach a tire assembly with integrated power generation in which fiberglass is employed (P0050, 0064).
Lesesky et al., Pollack et al., and Adamson et al. are analogous art because they all disclose tire monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire sensor unit (as taught by the combination of Lesesky et al. and Pollack et al.) with fiberglass construction (as taught by Adamson et al.) since it provides a relatively rigid structure with additional protection and support (Adamson et al. P0050).

As per Claim 5, the combination of Lesesky et al. and Pollack et al. outlined above teaches the flexible sensor unit of Claim 1 (as described above).

The combination of Lesesky et al. and Pollack et al. outlined above fails to teach wherein the connecting ribbons are made of a single-layer polyimide.
P0021, 0061, 0069).
Lesesky et al., Pollack et al., and Adamson et al. are analogous art because they all disclose tire monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire sensor unit (as taught by the combination of Lesesky et al. and Pollack et al.) with polyimide construction (as taught by Adamson et al.) since it provides a high temperature thermoplastic structure with adhesion properties (Adamson et al. P0021, 0061, 0069).

As per Claim 6, the combination of Lesesky et al. and Pollack et al. outlined above teaches the flexible sensor unit of Claim 1 (as described above).

The combination of Lesesky et al. and Pollack et al. outlined above fails to teach wherein the end ribbon is made of a single-layer polyimide.
However, Adamson et al. teach a tire assembly with integrated power generation in which polyimide is employed (P0021, 0061, 0069).
Lesesky et al., Pollack et al., and Adamson et al. are analogous art because they all disclose tire monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire sensor unit (as taught by the combination of Lesesky et al. and Pollack et al.) with polyimide construction (as taught by Adamson et al.) since it provides a high temperature thermoplastic structure with adhesion properties (Adamson et al. P0021, 0061, 0069).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesesky et al. in view of Pollack et al., as applied to claims 1-2 and 10-14 above, and further in view of Leabman (US PGPUB 2018/0241255).

As per Claim 7, the combination of Lesesky et al. and Pollack et al. outlined above teaches the flexible sensor unit of Claim 1 (as described above).

The combination of Lesesky et al. and Pollack et al. outlined above fails to teach wherein a first one of the circuit boards includes the radio frequency identification integrated circuit, a second one of the circuit boards includes the microcontroller unit and the at least one sensor, a third one of the circuit boards includes the power source, and a fourth one of the circuit boards includes the boost converter.
However, the particular placement of elements or arrangements of parts is an obvious matter of design choice that does not deviate from the general teaching concept of Lesesky et al. and Pollack et al. as seen by one of ordinary skill in the art before the effective filing date of the claimed invention (See MPEP 2144.04 VI-C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire sensor unit (as taught by the combination of Lesesky et al. and Pollack et al.) with a specific placement or arrangement of elements in order to satisfy a particular aesthetic design choice without deviating from the general teaching concept of the combination of Leseky et al. and Pollack et al.

But the combination of Lesesky et al. and Pollack et al. outlined above fail to teach a boost converter.
However, Leabman teaches a system and method of using electromagnetic waves to wirelessly deliver power to electronic devices, particularly in vehicle systems, in which a boost converter is employed (P0865-0867, 0869).
Lesesky et al., Pollack et al., and Leabman are analogous art because they all disclose tire monitoring systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire sensor unit (as taught by the combination of Lesesky et al. and Pollack et al.) with a boost converter (as taught by Leabman) so as to serve as a step-up DC-to-DC converter to increase the voltage to a voltage level suitable for proper operation (Leabman P0865).

As per Claim 8, the combination of Lesesky et al., Pollack et al., and Leabman outlined above teaches the flexible sensor unit of Claim 7 (as described above).

The combination of Lesesky et al., Pollack et al., and Leabman outlined above fails to teach wherein a first ribbon electrically connects the first one of the circuit boards and the second one of the circuit boards, a second ribbon electrically connects the third one of the circuit boards and the fourth one of the circuit boards, and a third ribbon electrically connects the second one of the circuit boards and the fourth one of the circuit boards.
See MPEP 2144.04 VI-C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire sensor unit (as taught by the combination of Lesesky et al., Pollack et al., and Leabman) with a specific placement or arrangement of elements in order to satisfy a particular aesthetic design choice without deviating from the general teaching concept of the combination of Leseky et al., Pollack et al., and Leabman.

As per Claim 9, the combination of Lesesky et al., Pollack et al., and Leabman outlined above teaches the flexible sensor unit of Claim 7 (as described above).

The combination of Lesesky et al., Pollack et al., and Leabman outlined above fails to teach wherein the antenna is electronically connected to the first one of the circuit boards and to the third one of the circuit boards.
However, the particular placement of elements or arrangements of parts is an obvious matter of design choice that does not deviate from the general teaching concept of Lesesky et al., Pollack et al., and Leabman as seen by one of ordinary skill in the art before the effective filing date of the claimed invention (See MPEP 2144.04 VI-C).
as taught by the combination of Lesesky et al., Pollack et al., and Leabman) with a specific placement or arrangement of elements in order to satisfy a particular aesthetic design choice without deviating from the general teaching concept of the combination of Leseky et al., Pollack et al., and Leabman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pop et al. (US PGPUB 2012/0255349) disclose a micro-power system and a tire pressure monitoring system that includes an energy harvesting module and a computing device. In one aspect, the energy harvesting module comprises an energy harvesting unit having a combined vibration energy/RF energy harvester. A single sensing element is used for both vibration energy harvest and for RF communication including RF energy harvesting. Energy harvested is transmitted to power management module which powers components of the energy harvesting module. Data relating to sensor output from the single sensing element is transmitted to a microcontroller and transmitted to a microprocessor unit on the computing device.
Starkey et al. (US PGPUB 2002/0140574) disclose a system for monitoring at least one tire condition value in each of a plurality of pneumatic tires of a moving vehicle, wherein each of the tires has associated therewith a passive electronic tire tag for sensing the at least one tire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685